OMNIBUS AMENDMENT AND AGREEMENT
THIS OMNIBUS AMENDMENT No. 3, dated as of May 16, 2008 (this “Amendment No. 3”),
is entered into by and among Cofina Funding, LLC (the “Issuer”), Cofina
Financial, LLC (the “Servicer” Bank Hapoalim B.M. (the “Funding Agent”), Venus
Funding Corporation (the “Conduit Purchaser”) and U.S. Bank National
Association, as Trustee (in such capacity, the “Trustee” and as Custodian (in
such capacity, the “Custodian”), in each of the capacities in which they appear
in the Agreements (defined below). Capitalized terms used but not defined herein
have the meanings provided in the Indenture (defined below).
RECITALS
A. Reference is hereby made to (i) that certain Base Indenture, dated as of
August 10, 2005 (the “Base Indenture”), between the Issuer and the Trustee, and
that certain Series 2005-B Supplement, dated as of November 18, 2005 (the
“Series 2005-B Supplement”) and together with the Base Indenture, the
“Indenture”), (ii) that certain Note Purchase Agreement, dated as of
November 18, 2005 (the “Note Purchase Agreement” by and among the Issuer, the
Funding Agent and the financial institutions from time to time party thereto as
Committed Purchasers, (iii) that certain Omnibus Amendment, dated as of
May 11,2007 (the “First Omnibus Amendment”), by and among the Issuer, the
Servicer, the Funding Agent, the Trustee and the Custodian and (iv) that certain
Omnibus Amendment No. 2, dated as of October 1, 2007 (the “Second Omnibus
Amendment”), by and among the Issuer, the Servicer, the Funding Agent, the
Trustee and the Custodian (collectively, the documents referred to in clauses
(i) (ii) (iii) and (iv) above, the “Agreements”).
B. The parties to the Agreements desire to enter into this Amendment No. 3 to
increase the maximum facility amount available to the Issuer during certain days
as designated by the Issuer under the Agreements and to extend the Remaining
Term to November 6, 2008.
1. Amendment to Agreements. The “Maximum Funded Amount” (as defined in the Note
Purchase Agreement), the “Maximum Principal Amount” (as defined in the
Series 2005-B Supplement), the maximum aggregate principal amount of the Cofina
Variable Funding Asset-Backed Note, Series 2005-B, and any similar references or
definitions in the Agreements shall be $204,000,000.00, provided, that during
certain selected periods between the date hereof and November 6, 2008 (the
“Remaining Term”), the “Maximum Funded Amount,” the “Maximum Principal Amount”,
the maximum aggregate principal amount of the Cofina Variable Funding
Asset-Backed Note, Series 2005-B, and any similar references or definitions in
the Agreements shall be $306,000,000.00 (the “Increased Amount”). The Issuer
shall have the right, upon notice to the Funding Agent and the Trustee by
12:30PM New York time on the first day of the period selected, to select one
thirty consecutive day period and one separate twenty seven consecutive day
period during the Remaining Term as periods during which the Increased Amount
shall apply.

1



--------------------------------------------------------------------------------



 



2. Closing Fee. The Issuer hereby covenants and agrees, upon notice to the
Funding Agent that a period has been selected during which the Increased Amount
shall apply, or in any event on or before November 6, 2008, to pay to Venus
Funding Corporation a closing fee in the amount of $48,450.
3. Conditions Precedent. This Amendment No. 3 shall become effective as of the
date hereof when the Funding Agent shall have received an original counterpart
(or counterparts) of this Amendment No. 3 executed and delivered by each of the
parties hereto, or other evidence satisfactory to the Funding Agent of the
execution and delivery of this Amendment No. 3 by such parties.
4. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment No. 3, each of the Issuer and the Servicer
hereby reaffirms all covenants, representations and warranties made in the
Agreements and agrees that all such covenants, representations and warranties
shall be deemed to have been remade as of the effective date of this Amendment
No. 3 (except for such representations and warranties that are limited by their
terms to an earlier date, in which case such representations and warranties
shall speak of such date).
5. Representations and Warranties. Each of the Issuer and the Servicer hereby
represents and warrants that (i) this Amendment No. 3 constitutes a legal, valid
and binding obligation of such Person, enforceable against it in accordance with
its terms, and (ii) upon the effectiveness of this Amendment No. 3, no Event of
Default shall exist under the Agreements.
6. Effect of Amendment. Except as expressly amended and modified by this
Amendment No. 3, all provisions of the Agreements shall remain in full force and
effect. After this Amendment No. 3 becomes effective, all references in each of
the Agreements to “this Agreement”, “hereof’, “herein”, or words of similar
effect referring to such Agreement shall be deemed to be references to the
applicable Agreement as amended by this Amendment No. 3. This Amendment No. 3
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Agreements other than as set forth herein.
7. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
8. Governing Law. This Amendment No. 3 shall be governed by, and construed in
accordance with the law of the State of New York (without reference to its
conflict of law provisions other than Section 5-1401 of the New York General
Obligations Law).
9. Section Headings. The various headings of this Amendment No. 3 are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment No. 3 or the Agreements or any provision hereof or thereof.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

2



--------------------------------------------------------------------------------



 



                  COFINA FUNDING, LLC    
 
           
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           
 
                COFINA FINANCIAL, LLC    
 
           
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           

3



--------------------------------------------------------------------------------



 



                  VENUS FUNDING CORPORATION    
 
           
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           
 
                U.S. BANK NATIONAL ASSOCIATION, as    
 
                Trustee and Custodian    
 
           
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           
 
                BANK HAPOALIM B.M.    
 
           
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           
 
           
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           

4